 COMMERICAL WORKERS, LOCAL 1439United Food and Commercial Workers Union Local1439, chartered by United Food and Commer-cial Workers International Union, AFL-CIO,CLC and Food City West. Case 19-CB-3986,19-CB-4007, 19-CB-4008, and 19-CB-4045June 21, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn February 25, 1982, Administrative LawJudge Richard J. Boyce issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United Foodand Commercial Workers Union Local 1439, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, Spokane,Washington, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order.I In sec. V,B, par. 3(b), of his Decision, the Administrative Law Judgefound that Respondent's president, Harngan, dismissed all of Food City'sproposals as nonmandatory subjects of bargaining because he saw themas "take-aways," and, therefore, that Respondent's posture was based ona legal misconception. In so finding, the Adminstrative Law Judge reliedon his earlier observation in sec V.A, par. 8, that Harrigan testified thatall Food City's proposals "were what we consider to be take-aways, ornonmandatory subjects of bargaining." The record shows, however, thatHarrigan explained immediately afterwards that, in referring to nonman-datory subjects, he was only talking about the change in the bargainingunit and the accretion issue. Therefore, in adopting the AdministrativeLaw Judge's conclusion that Respondent did not bargain in good faith,we do not rely on his finding that Respondent's posture was based on alegal misconception.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Yakimna, Washington, onOctober 20, 1981. The charges were filed between Janu-ary 5 and February 20, 1981i, all by Food City West262 NLRB No. 36(herein called Food City). The complaint issued Febru-ary 27, was amended April 7 and October 1, and allegesthat United Food and Commercial Workers Union,Local 1439, chartered by United Food and CommercialWorkers International Union, AFL-CIO, CLC (hereincalled Respondent), violated Section 8(bX)(1)(B) and (3) ofthe National Labor Relations Act, as amended (hereincalled the Act).I. JURISDICTIONFood City is a proprietorship consisting of Robert andShirley Bellinghausen, husband and wife, engaged in theoperation of a retail grocery store in Yakima. The enter-prise realizes annual gross revenues in excess of $500,000,and annually purchases directly from suppliers outsideWashington, or from suppliers inside Washington whopurchased supplies directly from outside the State ofWashington, goods of a value exceeding $50,000.Food City is an employer engaged in, and affecting,commerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATIONRespondent is a labor organization w'ithin the meaningof Section 2(5) of the Act.Ill. ISSUESThe complaint alleges that Respondent violatedSection 8(b)(3) on January 2, 1981, by "threaten[ing]Food City ... with economic action if [it] did not agreeto the Area Agreement," and by "enter[ing] into negotia-tions with Food City ...with a representative ... whohad no authority to deviate from the terms of the AreaAgreement or to consider requests or proposals fromFood City"; and on and after January 2 by "refus[ing] todeviate from the terms of the Area Agreement in negoti-ations with Food City."The complaint further alleges that Respondent violat-ed Section 8(bXIXB) and (3) on January 14, 1981. by"attempt[ing] to negotiate with Food City .. directly,bypassing [its] representatives"; and on January 20 andFebruary 17 by "refus[ing] to meet and bargain withFood City ...unless and until" its designated repre-sentatives "ceased to act as [its] ...agent[s] for suchpurposes."The complaint alleges, finally, that Respondent violat-ed Section 8(b)(1XB) and (3) on and after January 3,1981, by conducting a strike against Food City whichwas in furtherance of and prolonged by its other miscon-duct.IV. THE ALLEGED UNFAIR LABOR PRACTICI:SA. FactsThe Bellinghausens took over Food City on July 1,1978; and, on July 15. signed a collective-bargainingagreement with Retail Store Employees, Local No. 631,covering Food City's sales and food-handling employ-309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees.1The agreement bore an expiration date of April 15,1980, and was identical to a 3-year agreement enteredinto in 1977 between Local No. 631 and Allied Employ-ers (herein called Allied), a multiemployer associationrepresenting various grocery operations in the Yakimaarea.By letter dated January 21, 1980, Sean Harrigan, thenpresident of Retail Clerks Union, Local No. 1612, intowhich Local No. 631 since had merged, notified FoodCity that, "we wish to open the agreement for changesin hours, wages, benefits and conditions." A duplicateletter presumably was sent to Allied as well.In March 1980, Local No. 1612 merged into Respond-ent, with Harrigan becoming Respondent's president. Re-spondent and Allied devoted the next several months tothe negotiation of an area agreement to supplant that en-tered into in 1977 between Allied and Local No. 631. Anew agreement was ratified on September 26, 1980. Itprovides for retroactivity to April 15, and has an expira-tion date of July 16, 1983. While it was being negotiated,Charles Fields, a business agent for Respondent, visitedthe Food City store every 2 weeks, or so, informingRobert Bellinghausen of the status of negotiations "ontwo or three occasions." There is neither contention norevidence that Allied was speaking for Food City in thosenegotiations.A day or so after ratification of the new area agree-ment, Fields left a copy of an interim agreement at theFood City store; then, about a week later during a returnvisit, asked Bellinghausen to sign it pending the printingof the new area agreement. Bellinghausen refused to signuntil he could see "a full contract." That was acceptableto Fields, who said he would provide a copy "as soon asone [is] available."On or about December 17, Fields delivered threecopies of the area agreement to Bellinghausen, askingthat he sign two copies. Fields testified that the copieshad not been available previously because a printingerror necessitated their being redone. Bellinghausen saidhe could not sign a document "of that length withoutfirst discussing it with some legal counsel." Fields saidthat that would be "fine," and that he would "checkback" in a few days. On Fields' return, on December 22,Bellinghausen told him that he would not sign the areaagreement; that he and his attorney had "worked up alist of proposals and changes" that Food City "wanted inthe contract." Bellinghausen tendered the list, in writing.Fields responded that this was "very unusual," and that,while he did not have the authority to negotiate concern-ing the list, he would bring it to Harrigan's attention.The list proposed these departures from the areaagreement:1. Deletion of the future-stores or accretionclause, and explicit exclusion from the unit not onlyof supervisory employees, but those "cooking andpreparing food and catering such food."2That this is an appropriate unit for purposes of the Act is not disput-ed.s In addition to operating a conventional grocery store, Food City hada prepared-food department consisting of two employees. Fields testifiedthat these employees were not in the unit under the old agreement.2. Deletion of the article providing pay for juryduty.3. Limiting eligibility for health-and-welfare cov-erage to employees "regularly scheduled twenty-four (24) hours per week or more," as opposed tothe requirement in the area agreement of 60 hoursper month for single coverage and 80 hours permonth for family coverage.4. Participation in individual retirement accountsfor the employees, in lieu of participation in theRetail Clerks Pension Trust Fund.5. Elimination of retroactivity.Fields presently discussed the list with Harrigan, whotold him it was unacceptable in all its particulars. Fieldsalso met with eight of Food City's employees to go overthe list. They "were very unhappy" with it, according toFields, and voted to strike, should it be necessary, toinduce Food City to sign the area agreement.On the morning of January 2, 1981, Harrigan tele-phoned Bellinghausen, announcing that the employeeshad rejected Food City's proposals and that, if it "stoodfirm" in its refusal "to sign the area agreement," therewould be a strike the following morning. Harrigan elabo-rated that all of Food City's proposals "were what weconsider to be take-aways, or nonmandatory subjects ofbargaining"; and, being "deviations from the areawideagreement, were simply not acceptable." Harrigan con-tinued that, if Respondent were to make an exception forFood City, there would be "200 little agreements out" ina year's time.Bellinghausen responded that he "would like to sitdown and meet with" Harrigan and "at least discuss theissue." Harrigan replied, "Well, if you want a meeting,you can have the meeting, and I'll have Chuck Fieldsthere." Bellinghausen, who years before had been aunion business agent, asked if Fields would have "full au-thority to negotiate." Harrigan answered, "Yes, what-ever Chuck says goes." A meeting, accordingly, was setfor 3 p.m. that day at the store.Harrigan then telephoned Fields, informing him of themeeting and telling him that Respondent "could not de-viate from the area contract" because Food City's pro-posals "were all take-aways." Harrigan added that unlessFood City agreed that afternoon to sign the area agree-ment Respondent "would immediately pull the employ-ees out on strike." Harrigan in addition "outlined to[Fields] the union's objection to each one of those [FoodCity] proposals."Fields and Bellinghausen met the afternoon of January2 as arranged. Also present were Food City's attorney,Gary Lofland, Shirley Bellinghausen, and a second unionofficial, Ann Sears. They reviewed each of Food City'sproposals, with Fields stating Respondent's objections asthey had been expressed to him by Harrigan. More gen-erally, Fields said that Respondent would not "deviatefrom the areawide contract because it would be taking[away] benefits," and because "everybody had alwaysjust signed whatever the area agreement was." Thatprompted Robert Bellinghausen to remark that Harriganhad said Fields would have the same negotiating authori-ty that he had. Fields said he was "unaware of that" and310 COMMERCIAL WORKERS, LOCAL 1439that he did not "even know what [he was] doing here."While he had "observed" two or three negotiations,Fields never before had acted as Respondent's spokesper-son.The meeting ended with Fields saying he had dis-cussed the situation with the employees, and that Re-spondent intended to institute "economic action" thenext day if Food City was "firm" in its position.Bellinghausen asked if he could have "two or three daysto kind of think this thing over." Fields, although indi-cating that he could not, said he would "check oncemore with the employees" and would "get back to" Bel-linghausen by 5 p.m.Fields thereupon conferred with six of the employees,after which he informed Bellinghausen by telephone thatthere would be picketers "in the morning." True to hisword, picketers appeared the morning of January 3 at 7,and have been at the store daily ever since, at least tothe time of hearing.On January 14, Michael Wright, an organizer for Re-*spondent, appeared at the office in the Food City store,said his name was "Craig," and asked to see Bellinghau-sen "privately." Upon being invited in, he identified him-self to Bellinghausen as "a certified problem solver";then asserted that, while Food City's attorneys charged$60 per hour, he could solve the "whole problem ...for 50 bucks." With that, Wright presented Bellinghau-sen with two copies of the area agreement, asking thathe sign it. Bellinghausen asked, "You're a union employ-ee, aren't you?" Wright answered, '"I didn't say that." Hethen was told to leave. After doing so, he began picket-ing.Wright testified that he "thought it was going to befunny" to do this, and that he was not acting on ordersfrom his superiors. He had not been involved in Re-spondent's dealings with Food City before this time.On or about January 20, Harrigan telephonedBellinghausen stating that he was to be in Yakima thenext day with time to spare, and wanted to "sit downand talk." Bellinghausen replied that he would "have toget back to" Harrigan after ascertaining Lofland's avail-ability. Bellinghausen called Lofland, upon learning thatLofland would not be free until the following Monday,he called Harrigan back conveying that information.Harrigan said he would not be free again for 2 or 3weeks, prompting Bellinghausen to suggest that he con-tact Lofland directly to set a meeting. Harrigan said hewould.That night, however, Harrigan called Bellinghausenagain, reporting that he had not called Lofland andasking that Bellinghausen meet with him just the same.Harrigan said they would not "have to call it 'negotia-tions."' Bellinghausen challenged, "What else would youcall it?" Harrigan answered, "Well, we'll just sit downand talk." Bellinghausen persisted that counsel had to bepresent. Harrigan replied that he, "personally," wouldnot meet with Lofland but that perhaps Don Zachary,Respondent's secretary-treasurer, would. Explaining hisrefusal to meet with Lofland, Harrigan testified:My dealings with that law firm have been very,very poor. I feel that law firm engages in nothingmore than union busting, and I, personally, will notmeet with a law firm that engages in that type ofactivity.On January 30, Zachary telephoned Lofland. Loflandtold him the strike could be settled if Respondent"would drop [its] outrageous demands for retroactivity."Zachary responded that they "could possibly work outarrangements whereby it would be paid back over aperiod of time." Lofland said he would discuss that withthe Bellinghausel.s, ending the conversation.On February 17, Bellinghausen returned Zachary'stelephone call. Zachary proposed that the two of themmeet "on a one-to-one basis." Bellinghausen said hewould meet "any time, but not without counsel." Za-chary, noting that Harrigan "just has a bad taste in hismouth" for anybody from Lofland's office, countered:[W]e just want to sit down, just two old groceryboys, and have a nice chat. We don't have to call it"negotiations"; we'd just like to clarify our position,and clarify your position .... We don't need law-yers around. We never use lawyers in our negotia-tions. They just kind of mess things up.Bellinghausen questioned if it would not be an unfairlabor practice, "your wanting me to meet you withoutcounsel, since counsel has already been introduced intothe case." Zachary persisted that he failed to see whyBellinghausen could not see his way clear "to sit downand talk out our problems." Bellinghausen iterated thatFood City would meet "at any time, but not withoutcounsel."In the immediate aftermath of the exchange just de-scribed, Lofland sent this letter, dated February 19, toHarrigan and Zachary:All further contact with the above named employer[Food City] shall be made through this office. Anydesire to establish a date to negotiate shall be madethrough this office. No attempts shall be made tocommunicate with the owners of Food City Westor to attempt to persuade them to negotiate withouta member of this office. The Bellinghausens are un-willing to negotiate with representatives of yourunion without a member of this office being present.If you have any questions regarding this letter, donot hesitate to contact me.On March 27, the first of three bargaining sessions washeld, all at Respondent's request. Lofland and the Bel-linghausens were present for Food City. Zachary and abusiness agent, Aileen Galloway, appeared for Respond-ent. Zachary summarized the area agreement, and pro-posed that Food City sign it. He stated that while he"had the authority to deviate from the area agreement ifhe chose," he saw "no reason why [Food City] shouldhave a contract different from the other employers in thearea." He added that he was "not about to give up anygain which had already been earned" by Respondent inits negotiations with Allied. Zachary demanded that thenew agreement be retroactive to April 15, 1980, and that311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood City reinstate the strikers, terminating their re-placements to create openings.Zachary did not bring to the March 27 meeting a copyof Food City's proposals, given to Fields on December22. Lofland supplied him with another copy. The meet-ing was not without minor progress. Food City agreedthat the name of the union in any new agreement wouldreflect Local No. 631's having been superseded by Re-spondent through the merger process, and that the mini-mum interval between shifts for a given employee wouldbe increased from 8 to 10 hours.The second session was April 16. Those present March27 attended, as did a State of Washington mediator.3AsLofland recalled, the meeting "got hung up on the ques-tion of reinstatement of the striking workers," precludingdiscussion of other issues. Zachary demanded, as before,that the replacements be terminated and the strikers rein-stated, qualifying that, if business conditions rendered re-instatement of all the strikers economically nonfeasible,those not reinstated should be recalled by seniority asconditions permitted. Lofland opposed the termination ofreplacements. stating that Food City could agree only toplace the strikers on a preferential rehire list, recallingthem "as openings arose." Zachary, terming this a "seri-ous obstacle" to settlement, declared that there was "nopoint in meeting further," and the session adjourned.On May 1, Zachary telephoned Lofland, proposingthat Food City sign the area agreement; that the strikersreceive retroactive pay from April 15, 1980, to the Janu-ary 3, 1981, strike onset, the agreement otherwise to beeffective as of the date of signing; and that, instead ofterminating the replacements to permit reinstatement ofthe strikers. the strikers be placed "on layoff status" sothey would qualify for unemployment benefits until suchtime as openings arose. Lofland said he would discussthis with the Bellinghausens.The third bargaining session took place June 3. Thosepresent April 16, including the mediator, participated.Respondent proposed in writing that Food City drop itsproposals and sign the area agreement; that Food Citymake the health and welfare and pension funds whole onbehalf of the strikers through December 1980; that FoodCity make the strikers whole for vacation time accruedto the date of the strike; that the strikers receive retroac-tive pay from April 15, 1980, to the strike's onset; thatthe strikers for whom no openings existed "due to per-manent replacements" be placed "on layoff status," FoodCity being under "no obligation to recall" them; and thatthe "parties drop all litigation."4Food City counterproposed, also in writing, agreeingwith Respondent's proposals concerning payment intohealth and welfare and pension funds and for vacationtime, striker reinstatement, and the dropping of "all cur-rent litigation." Food City further proposed to pay retro-active wages of $100 to each full-time employee ons It was Respondent's idea to bring in a mediator. It initially hadsought someone from the Federal Mediation and Conciliation Service,which declined to become involved because of the smallness of the unitand "budgeting problems."4 In addition to filing the present charges, Food City had obtained acourt order enjoining mass picketing by Respondent and had sued formonetary damages.strike, and $50 to each striking part-time employee; thatthere be an National Labor Relations Board election todetermine if the employees desired continued representa-tion by Respondent; and that the picketers "be removedpending outcome of election."Respondent answered with a second written propoeal,which differed from its earlier one only by specifyingthat retroactive wages "in the amount of $700 [be paid]to all strikers." Lofland informed the mediator, upon di-gesting this proposal, that it was "basically" Respond-ent's position all along and that "it would just be a wasteof time to meet any further." With that, the meetingended.Zachary thereafter telephoned Lofland, requesting an-other meeting. Lofland stated that Food City "had tohave a written proposal showing [Respondent's] areas ofmovement" before he would agree to meet. Zacharyprotested that Lofland was "imposing an intolerable con-dition"; that meaningful bargaining cannot take place "byphone or through the mails." Lofland replied, "If that'syour position, we just can't meet."There has been no subsequent contact between theparties.B. ConclusionsIt is settled that "a union may adopt a uniform wagepolicy and seek vigorously to implement" it among sev-eral employers in an area, and otherwise legitimately canstrive "to obtain uniformity of labor standards."5Sodoing, however, it is not exempted from the obligation tobargain in good faith-determination of which "involvesa finding of motive or state of mind ...similar to theinquiry whether an employer discharged an employeefor union activity."The requisite good faith has been defined variously as"a desire to reach ultimate agreement, to enter into a col-lective-bargaining contract";7"a willingness to negotiatetoward the possibility of effecting compromise";8a"willingness among the parties to discuss freely and fullytheir respective claims and demands and, when these areopposed, to justify them on reason";9and "the seriousintent to adjust differences and to reach an acceptablecommon ground."'°Good faith is "inconsistent with aI United Mine Workers of America v. Pennington, 381 U.S. 657, 665-666(1965). See also Local 1115. Joint Board. Nursing Home d Hospital Em-ployees Florida Division (B d K Investments d/b/a Krest View NursingHome), 248 NLRB 1234, 1241 (1980); Chauffeurs Teamsters and HelpersLocal Union No. 301. affiliated with International Brotherhood of Team-sters Chauffeurs, Warehousemen and Helpers of America (MerchantsMoving and Storage Inc.), 210 NLRB 783, 787-788 (1974); Utility WorkersUnion of America. AFL-CIO and its Locals Nos ill. 116 138, 159. 264.361, 426. 468 478 and 492 (Ohio Power Company), 203 NLRB 230, 239(1973).6 NL.R.B. v. Reed & Prince Manufacturing Company, 205 F.2d 131,139-140 (Ist Cir. 1953). See, generally, Graphic Arts International Union.Local 280 (Samuel L Holmes and James H. Barry Company), 235 NLRB1084, 1094-96 (1978).1 N.L.R.B. v. Insurance Agents' International Union. AFL-CIO [Pruden-tial Ins Co.], 361 U.S. 477, 485 (1960).a Associated General Contractors of America. Evansville Chapter. Inc. v.N.LR.B., 465 F.2d 327, 335 (7th Cir. 1972).N.L.R.B. v. George P. Pilling & Son Co., 119 F.2d 32, 37 (3d Cir.1941).'0 Wal-Lite Division of United States Gypsum Company, 200 NLRB1098, 1101 (1972), enforcement denied 484 F.2d 108 (8th Cir. 1973).3]2 COMMERCIAL WORKERS, LOCAL 1439predetermined resolve not to budge from in initial posi-tion";" "requires more than a willingness to enter upona sterile discussion of union-management differences,"yet does not demand that a party "engage in fruitlessmarathon discussions at the expense of frank statementand support of his position"'2and is not satisfied by "themere willingness of one party in the negotiations to enterinto a contract of his own composition."'3It is concluded that Respondent, in its dealings withFood City, evinced a state of mind failing to satisfy theseformulations. This conclusion is based on this aggregateof considerations:(a) In support of his January 2 insistence to Belling-hausen that Food City sign the area agreement, Harrigancited the extrinsic consideration that, otherwise, therewould be "200 little agreements out" in a year's time.(b) By dismissing Food City's proposals as "nonman-datory subjects of bargaining" because he saw them as"take-aways," Harrigan revealed both the absoluteness ofRespondent's posture and that it was premised on a legalmisconception.(c) Without so much as a nod to the processes of ne-gotiation, Harrigan threatened Bellinghausen the morn-ing of January 2 that there would be a strike the nextday if Food City "stood firm" in its refusal "to sign thearea agreement."(d) Similarly, Harrigan told Fields that same morningthat Respondent "could not deviate from the area con-tract"; and that, unless Food City agreed to sign thatafternoon, Respondent "would immediately pull the em-ployees out on strike."(e) The purported bargaining session the afternoon ofJanuary 2-the only one before the strike-was sheerestformality. Fields, Respondent's spokesperson, neverbefore had functioned in that role, admittedly did not"even know what [he was] doing here," and concededlywas "unaware" that he had "authority to negotiate."Moreover, during or after what was, at most, a perfunc-tory review of substantive issues, Fields echoed Harring-ton's earlier declaration that Respondent would not "de-viate from the areawide contract" and would institute"economic action" the next day unless Food City capitu-lated.(f) On January 3, as threatened and after only the onetoken meeting, Respondent called the employees out onstrike.(g) Respondent in three instances attempted to circum-vent Food City's chosen spokesperson-first, when Mi-chael Wright sought to induce Bellinghausen to sign thearea agreement by presenting himself as "a certifiedproblem solver" on January 14; then, when Harringanand Zachary tried on January 20 and February 17, re-spectively, to convince Bellinghausen to meet "on a one-to-one basis" by disparaging Lofland and cajoling that"we don't have to call it 'negotiations."'(h) Zachary, in his meetings with Food City, was un-yielding that it sign the area agreement.11 N.LR.B. v. Truill Mfg. Ca, 351 U.S. 149, 154 (1956) (separateFrankfurter opinion).it N.LR.B. v. American National Insurance Co., 343 U.S. 395, 402, 404(1952).a" U.S Gypsum Co.. supra, 200 NLRB 1101.By thus failing to comport with the statutory require-ment of good faith, Respondent's multifaceted effort toimpose the area agreement on Food City, including thestrike, violated Section 8(b)(3); and its threats to strikeand striking, in addition, had the effect of coercing FoodCity to select Allied to be its representative for bargain-ing purposes, violating Section 8(b)(l)(B).'4ORDER 'The Respondent, United Food and Commercial Work-ers Union Local 1439, chartered by United Food andCommercial Workers International Union, AFL-CIO,CLC, Spokane, Washington, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Refusing to bargain in good faith, on request, withFood City West concerning the terms and conditions ofemployment of the employees in this appropriate unit:All employees of Food City West handling or sell-ing merchandise, excluding supervisory employeeswithin the meaning of Section 2(11) of the Act.(b) Threatening to strike, striking, and/or picketingFood City West with an object of forcing it to sign thearea agreement between Respondent and Allied Employ-ers, thereby restraining or coercing Food City West inthe selection of its representative for purposes of collec-tive bargaining.(c) In any like or related manner interfering with, re-straining, or coercing employees or Food City West inthe exercise of rights guaranteed by the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively in good faithwith Food City West with respect to wages, hours, andother terms and conditions of employment of the em-ployees in the above-described unit, and, if agreement isreached, embody its terms in a signed document.(b) Post at its offices and meeting halls, copies of theattached notice marked "Appendix."t6Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 6014 Hotel and Restaurant Employees and Bartenders Union. Local 2, Hoteland Restaurant Employees and Bartenders International Union. AFL-CIO(Zim's Restaurants Inc.), 240 NLRB 757, 761 (1979); Laborers' LocalUnion No. 652 Laborers' International Union of North America. AFL-CIO(Thoner d Birmingham Construction Corp.), 238 NLRB 1456, 1461-62(1978); Retail Clerks Union. Local 770 Retail Clerks International Associ-ation. AFL-CIO (Fine's Food Co.), 228 NLRB 1166, 1170 (1977).1 All outstanding motions inconsistent with this Order hereby aredenied. In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or covered byother material.(c) Furnish to said Regional Director sufficient signedcopies of said notice for posting by Food City West,should it be willing, at those places where notices to em-ployees are customarily posted.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT refuse to bargain in good faith, onrequest, with Food City West concerning the termsand conditions of employment of the employees inthis appropriate unit:All employees of Food City West handling orselling merchandise, excluding supervisory em-ployees within the meaning of Section 2(11) ofthe Act.WE WILL NOT threaten to strike, strike, and/orpicket Food City West with an object of forcing itto sign the area agreement between us and AlliedEmployers, thereby restraining or coercing FoodCity West in the selection of its representative forpurposes of collective bargaining.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees or FoodCity West in the exercise of rights guaranteed bythe Act.WE WILL, upon request, bargain collectively ingood faith with Food City West with respect towages, hours, and other terms and conditions of em-ployment of the employees in the above-describedunit, and, if agreement is reached, embody its termsin a signed document.UNITED FOOD AND COMMERCIAL WORK-ERS UNION LOCAL 1439, CHARTERED BYUNITED FOOD AND COMMERCIAL WORK-ERS INTERNATIONAL UNION, AFL-CIO,CLC314